Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting the commission of unhygienic acts after a mailroom clerk reported that a substance (which she identified as seminal fluid) was leaking from a manila envelope that petitioner had submitted for mailing. Substantial evidence of petitioner’s guilt was presented at his disciplinary hearing in the form of the misbehavior report and the testimony of the mailroom clerk (see Matter of Burgess v Goord, 294 AD2d 746). She noted that the envelope contained a letter wherein petitioner advised the intended recipient that the fluid was “just for [her]” and that she should “smear” it on herself. Petitioner’s testimony, in which he averred that he routinely mailed “Muslim oil” to his girlfriend and that this was what he had intended to enclose in the envelope, raised an issue of credibility that lay within the discretionary power of the Hearing Officer to resolve (see Matter of Bonez v Clark, 275 AD2d 853).
Cardona, P.J., Peters, Spain, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.